         Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 1 of 35




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 FRANK O’BRIEN                                  : CIVIL ACTION
                                                :
                      v.                        : NO. 20-5907
                                                :
 SOUTHEASTERN PENNSYLVANIA                      :
 TRANSPORTATION AUTHORITY                       :
 POLICE DEPARTMENT                              :


                                      MEMORANDUM
KEARNEY, J.                                                                          June 9, 2021

       A longtime employee resigning after his employer extends a Performance Improvement

Plan based on several unresolved disciplinary issues may allege constructive discharge because

his former employer extended his performance obligations based on age discrimination or to

retaliate for complaining of age discrimination. While those serious claims may proceed into

discovery if properly plead, the former employee must adduce evidence beyond his own say-so to

defeat the employer’s anticipated motion for summary judgment. He must adduce evidence the

extended Performance Improvement Plan or other employer conduct created such intolerable

conditions warranting constructive discharge to constitute an adverse employment action. If he

can do so, he must then show the employer’s reasons based on demonstrated performance

deficiencies are pretext for age discrimination. He must also show some temporal connection

between his constructive discharge and his earlier or contemporaneous age discrimination

complaints. After review of the detailed discovery, we today find no evidence beyond the

employee’s allegations suggesting a genuine issue of material fact as to an adverse employment

action based on his age. Even if we could find disputed fact issues creating a possible constructive

discharge, we find no evidence of the employer’s stated reasons for its actions are pretext for age

discrimination. We also find the claimed retaliation of discipline and performance obligations
           Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 2 of 35




began before the employee began claiming age discrimination. He is unable to proceed on a

retaliation claim. We grant the employer’s motion for summary judgment and dismiss the former

employee’s claims.

I.        Undisputed material facts. 1

          Frank O’Brien began working as a Transit Police Officer for Southeastern Pennsylvania

Transportation Authority (“SEPTA”) in May 1988 as a twenty-four year old. 2 Mr. O’Brien worked

as a Transit Police Officer until around 1993, when SEPTA promoted him to Sergeant. 3 SEPTA

again promoted Mr. O’Brien to Lieutenant around 1999. 4 Mr. O’Brien remained a Lieutenant from

1999 until he retired on November 1, 2019 at fifty-five years old. 5

          Mr. O’Brien’s responsibilities as a lieutenant included, among other things, assessing

crimes and other issues within his Patrol District, deploying police personnel to address issues

within his Patrol District as needed, monitoring the sergeants and officers under his command and

taking disciplinary action when appropriate, acting as a community liaison, and keeping track of

officers’ performance statistics. 6 Multiple sergeants directly reported to Mr. O’Brien at any given

time. 7

          Mr. O’Brien reported to Captain James Reynolds for approximately six years before Mr.

O’Brien retired. 8 Captain Reynolds reported to Inspector Charles Lawson for approximately two

or three years before Mr. O’Brien retired. 9 Inspector Lawson reported to Thomas Nestel, SEPTA’s

Chief of Police, during Mr. O’Brien’s final two or three years. 10

          Mr. O’Brien treated with Dr. Sanjay Upadhyay for stress and anxiety in 2017 and 2018

which he claims arose from work concerns. 11




                                                 2
         Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 3 of 35




                            SAM Employee progressive discipline process.

        As a lieutenant, Mr. O’Brien served as a supervisory, administrative, and managerial level

employee (“SAM Employee”). 12 SEPTA subjects SAM Employees to a progressive discipline

process consisting of five steps: (1) written reprimand; (2) one-day suspension; (3) three-day

suspension; (4) five-day suspension; and (5) termination. 13 This disciplinary process can be

initiated by complaints from civilians, the SAM Employee’s supervisor(s), or SEPTA’s Office of

Professional Responsibility (“Internal Affairs”). 14

        The SAM Employee receives an Employee Process Notice once the disciplinary process is

initiated. The Employee Process Notice informs the SAM Employee of SEPTA beginning an

Internal Affairs investigation, provides the case number associated with the investigation, and

affords an opportunity to submit information relevant to the investigation. 15 After the Employee

Process Notice has been issued and the SAM Employee has been given an opportunity to respond,

a Police Board of Inquiry, a disciplinary board consisting of three employees ranked higher than

the SAM Employee, meets to privately review the matter. 16 The SAM Employee is not made aware

of who is on the Board. 17 The Board makes a recommendation to the Chief as to whether the SAM

Employee should be disciplined. 18 The SAM Employee can appeal an issuance of discipline. 19

        SEPTA also counsels SAM Employees. 20 Counseling is not considered a part of the

disciplinary process. 21

                           SEPTA disciplines Mr. O’Brien in 2017 and 2018.

        Captain Reynolds issued Mr. O’Brien a written reprimand on May 25, 2017 for failing to

properly find a replacement for a sergeant who called out sick a few weeks earlier. 22 Mr. O’Brien

did not appeal this discipline through the grievance process. 23 He swears he “verbally” appealed




                                                  3
         Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 4 of 35




the discipline to Captain Reynolds, who informed Mr. O’Brien the other lieutenant involved,

Lieutenant Cynthia Santiago, received harsher discipline than Mr. O’Brien. 24

       Captain Reynolds issued Mr. O’Brien another notice of discipline almost six months later

on November 25, 2017 for failing to secure enough locker space for incoming personnel in his

District. 25 Mr. O’Brien was transferring out of his position as lieutenant of the District at the time

of the incident. 26 SEPTA designated Lieutenant Timothy Catto to replace Mr. O’Brien. 27 SEPTA

disciplined both lieutenants. 28 Lieutenant Catto received a written reprimand because he did not

have a disciplinary history. 29 SEPTA issued Mr. O’Brien a one-day suspension because of his May

2017 written reprimand. 30

       Mr. O’Brien appealed the November 2017 one-day suspension. 31 SEPTA assigned the

appeal to Captain Daryl Jones. 32 Captain Jones granted Mr. O’Brien’s appeal and withdrew the

November 2017 discipline on January 31, 2018 after concluding Mr. O’Brien presented sufficient

evidence SEPTA did not afford him the right to respond to the impending discipline through an

employee process notice. 33

 Mr. O’Brien begins filing internal race and gender discrimination complaints after learning
     SEPTA did not discipline Lieutenant Santiago because she claimed discrimination.

       Mr. O’Brien filed a complaint with SEPTA’s Equal Employment Opportunity, Affirmative

Action, and Employee Relations Department on January 17, 2018 relating, at least in part, to the

May 2017 discipline resulting in a one-day suspension. 34 Mr. O’Brien alleged Lieutenant Santiago

did not receive discipline for her involvement in the May 2017 incident. 35 Lieutenant Santiago told

Mr. O’Brien she thought SEPTA did not discipline her because she had a pending discrimination

complaint against SEPTA. 36 Lieutenant Santiago also allegedly told Mr. O’Brien in October 2017

Captain Reynolds attempted to discipline her in a separate incident “but when she told him she

would file a discrimination complaint he decided not to discipline her.” 37 Based on these

                                                  4
        Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 5 of 35




comments, Mr. O’Brien alleged he “became aware that the decision to issue me discipline on May

25, 2017 was based on my gender and race.” 38

       Captain Reynolds completed – and Inspector Mark Dorsey reviewed – Mr. O’Brien’s fiscal

year 2018 (review period 2017) evaluation for Mr. O’Brien’s review around October 21, 2017. 39

SEPTA found Mr. O’Brien “Meets Expectations” for his “Final Performance Rating,” as well as

for “Overall Rating for Job Skills/Competencies,” “Overall Rating for Achievement of Goals &

Objectives,” and numerous specific categories reviewed. 40 SEPTA also found Mr. O’Brien

“Needs Improvement” for “Quality of Work,” “Teamwork/Cooperation,” and “Leadership.”41

Captain Reynolds commented “Lieutenant O’Brien has the intelligence to excel in his position but

at times looks for the easy way of doing things. The Organization requires more.” 42

       Mr. O’Brien responded to this evaluation by alleging Captain Reynolds issued him a poor

performance evaluation on October 21, 2017 which included “many derogatory comments,

including the discipline was based on my gender and race.” 43 Mr. O’Brien alleged he made written

comments on this evaluation disagreeing with Captain Reynolds, initialed these comments, and

signed the evaluation. 44 Mr. O’Brien alleged Captain Reynolds issued the evaluation out of anger

with Mr. O’Brien’s comments and accused Mr. O’Brien of stabbing him in the back. 45

       SEPTA’s Employee Relations Department assigned Ekaette Oduok to investigate Mr.

O’Brien’s complaint. 46 SEPTA concluded Mr. O’Brien adduced no evidence of discrimination. 47

                SEPTA provides Mr. O’Brien’s 2018 performance evaluation.

       Mr. O’Brien received his annual performance evaluation for the fiscal year 2019 (review

period 2018) around October 18, 2018. 48 Captain Reynolds completed his evaluation and Inspector

Lawson reviewed it. 49 SEPTA found Mr. O’Brien “Meets Expectations” for his “Final




                                                5
          Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 6 of 35




Performance Rating,” “Overall Rating for Job Skills/Competencies,” “Overall Rating for

Achievement of Goals & Objectives,” and all specific categories reviewed except “Initiative.” 50

                                SEPTA assigns Mr. O’Brien to 7C.

         Four months later, SEPTA assigned Mr. O’Brien to Patrol District 7, C Tour (“7C”) on

February 17, 2019. 51 Patrol District C covers SEPTA’s entire Broad Street Line and C Tour refers

to a 3:00 PM to 11:00 PM shift. 52 7C has a supervisory group consisting of one lieutenant and two

sergeants. 53

         SEPTA assigns patrol districts to every lieutenant and sergeant. 54 Police officers, on the

other hand, may choose their assignments once or twice each year based on a seniority system.55

SEPTA assigned Sergeant Domenic Barone, born in 1977, and Sergeant Matthew Wentz, born in

1986, to 7C on the same day as Mr. O’Brien. 56

         Mr. O’Brien reported 7C’s fare evasion statistics during a staff meeting on April 4, 2019.
57
     Captain Reynolds gave Mr. O’Brien a Counseling Form later the same day which, in relevant

part, read:

         During Staff Review on April 4, 2019 while presenting the statistics for your
         command, you reported the fare evasion numbers as 1 for 70 and followed this up
         with your intention to get with your sergeants and get some details at your high
         stations. These numbers are unacceptable and quite frankly came as quite a surprise
         to not only your superiors but the entire room of commanders
         …

         It is strongly suggested that you become the sounding board for your squad on how
         important fare evasion apprehension is to you. Give the same message to your two
         sergeants. This is not a Captain said so message but a concerned District 7
         Commanders message. 58

Mr. O’Brien signed the Counseling Form on April 5, 2019. 59 SEPTA did not discipline Mr.

O’Brien in connection with these fare evasion apprehension statistics. 60




                                                  6
         Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 7 of 35




               SEPTA places Mr. O’Brien on a Performance Improvement Plan.

       Inspector Lawson verbally informed Mr. O’Brien on April 11, 2019 he would be placed on

a ninety-day Performance Improvement Plan (“PIP”). 61 Captain Reynolds also attended the April

11th meeting. 62 Later that day, Inspector Lawson, Chief Nestel, and Captain Reynolds

communicated via email about the substance of Mr. O’Brien’s PIP memorandum. 63 One week

later on April 18, 2019, Chief Nestel emailed Mr. O’Brien:

       I am becoming more and more concerned about your lack of intensity and focus on
       helping me manage the Transit Police Department. Your recent missteps which
       include District 7 officers taking lunch (without notifying radio) during school
       dismissal time and not replacing them at a key location; presenting at the Command
       Briefing that your squad had one apprehension out of 70 fare evasions with no
       evaluation, explanation or plan for improvement; and today with a canned response
       of Counseling for officers who fail to meet the bus check standard and then
       admitting that you don’t keep track of who you counsel for shortcomings truly
       concerns me. I cannot have a Lieutenant who is just going through the motions. I
       need someone engaged in the mission of making the system safer. I need a
       Lieutenant who holds his officers accountable for not doing what is expected of
       them. What can I do to help you get into the right frame of mind? 64

Mr. O’Brien responded later on April 18, “I am in the right frame of mind and I am doing my job.

Thank you for offering your assistance I do appreciate it. I will respond to your email.” 65 Chief

Nestel forwarded Mr. O’Brien’s response to Inspector Lawson and Captain Reynolds. 66 Inspector

Lawson commented, “[s]trange response. When [Captain Reynolds] and I met with him I made a

similar statement as yours. I told him he appears completely disconnected. He just stared at me

and after a brief period of silence said only that he didn’t think he was.” 67

       Mr. O’Brien sent Chief Nestel a memorandum two days later responding to Chief Nestel’s

email. 68 Mr. O’Brien, among other things, disputed facts surrounding the lunch and bus check

incidents referenced by Chief Nestel, stated his focus on helping manage the SEPTA Police

Department, and admitted “[f]are evasion 1/70 is unacceptable” but stated he created and

implemented a plan for improvement. 69 He ended the memorandum:

                                                  7
        Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 8 of 35




       I fear this is an attempt to force me to retire. The policies procedures rules and
       regulations implemented and carried out by the command staff of the Transit Police
       Department have had a direct adverse effect on me and caused me to be treated less
       favorably because of my age.

       The department has a duty and responsibility to protect its members in a fair ethical
       unbiased manner. The trail of email[] documentation being gathered by the
       command staff constitutes harassment and has created a hostile work
       environment. 70

       Chief Nestel forwarded Mr. O’Brien’s April 20 memorandum to Jacqueline Hopkins, the

Director of SEPTA’s Employee Relations Department, on April 21, 2019, explaining “[i]n the

below email discussion with me regarding performance, [Mr. O’Brien] has set forth a claim of age

discrimination. Please accept this as my request for investigation in compliance with SEPTA

policy.” 71 Ms. Hopkins replied she would be assigning an investigator the same day. 72

                    Mr. O’Brien formally complains of age discrimination.

       Mr. O’Brien filed a Complaint of Age Discrimination with SEPTA’s Employee Relations

Department on April 23, 2019. 73 Mr. O’Brien admits he filed this complaint after Inspector

Lawson and Captain Reynolds advised him that he would be placed on a PIP. 74 The complaint

alleged, among other things, (1) older employees feared they may be treated less favorably due to

their age in Fall 2018; (2) the Department began filling the open Lieutenant positions with younger

employees on February 10, 2019; (3) Chief Nestel “eluded to the…Department[’]s interest in

establishing a maximum retirement age policy” during an “Age Discrimination class” at SEPTA’s

headquarters on April 4, 2019; (4) the Department has a history of treating older employees less

favorably because of their age; and (5) he feared the Department may attempt to force him to retire

early. 75 Mr. O’Brien alleged SEPTA interviewed him in “[e]arly April 2019” and on April 16,

2019 for an Internal Affairs Complaint arising from an incident involving a vehicle pursuit by

another lieutenant. 76 SEPTA assigned Ms. Oduok to investigate Mr. O’Brien’s complaint. 77



                                                8
         Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 9 of 35




       Inspector Lawson met with Mr. O’Brien, gave him the written PIP memorandum, and

formally placed him on a ninety-day PIP on April 25, 2019. 78 The PIP memorandum outlined

several perceived deficiencies in Mr. O’Brien’s performance in the “Attendance,”

“Communication,” and “Initiative/Leadership” categories and provided suggestions for

improvement. 79 With respect to Attendance, Inspector Lawson stated “[t]here is a pattern of

extending time off from work by utilizing a combination of regularly schedule[d] days off,

personal time and use of sick leave” and provided six specific examples of this pattern from the

preceding twelve-month period. 80 Inspector Lawson cited to the specific SAM Policy this

violated. 81 For Communication, Inspector Lawson noted Mr. O’Brien “frequently fail[ed] to reply

to emails from superiors requesting information” and “completely missed important emails from

the command staff, even when no reply was necessary.” 82 Inspector Lawson provided three

examples of such instances. 83 For Initiative/Leadership, Inspector Lawson stated Mr. O’Brien’s

failure at the supervisory level resulted in issues such as under performance at the patrol level and

a reduction in fare evasion apprehension rates. 84 Inspector Lawson identified four examples from

April 2019 of these supervisory deficiencies, including the poor fare evasion statistics addressed

in the previous counseling form, a lag in completing paperwork, failure to act to control a large

fight, and failure to keep adequate records on his personnel. 85

       Mr. O’Brien filed a Charge of Discrimination against SEPTA with the U.S. Equal

Employment Opportunity Commission (“EEOC”) on April 26, 2019, alleging age

discrimination. 86 The EEOC sent SEPTA a Notice of Charge of Discrimination on April 30,

2019. 87 The EEOC sent SEPTA a Dismissal and Notice of Rights on May 14, 2019. 88 The

Dismissal stated the EEOC closed Mr. O’Brien’s file because “[b]ased upon its investigation, the

EEOC is unable to conclude that the information obtained establishes violations of the statutes.”89



                                                  9
        Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 10 of 35




                        Mr. O’Brien challenges his placement on a PIP.

       Mr. O’Brien sent Ms. Oduok a memorandum on April 30, 2019 in response to his

placement on a PIP, characterizing the information in the PIP as “largely inaccurate and highly

exaggerated.” 90 Mr. O’Brien responded to alleged attendance issues, by claiming he informed

Inspector Lawson of doctor’s care for a medical issue and would be taking sick days. 91 Mr. O’Brien

responded to the alleged communication issues by claiming he took off on the days referenced by

Inspector Lawson in the PIP and had provided Inspector Lawson his off-duty contact number.92

Mr. O’Brien responded to the leadership and initiative deficiencies stating, among other things,

Inspector Lawson failed to mention the fare evasion apprehension rate improved in his district. 93

       Mr. O’Brien emailed Laila Burns, a SEPTA Employee Relations Department employee,

on June 5, 2019 to formally appeal his PIP. 94 Ms. Burns responded by asking Mr. O’Brien to detail

in writing exactly what he disputed in the PIP and provide accompanying evidence. 95 Mr. O’Brien

referred Ms. Burns to his April 30 memorandum. 96 Inspector Lawson sent Mr. O’Brien a

memorandum on June 14, 2019 attempting to answer each of Mr. O’Brien’s objections in his April

30 memorandum and detail the facts he considered in implementing the PIP. 97 Inspector Lawson,

among other things, included a chart detailing fare evasion apprehension statistics in District 7C

for a thirteen-week period and its comparative ranking to other patrol districts. 98 Inspector Lawson

sent Mr. O’Brien an amended memorandum on July 22, 2019 in which he acknowledged Mr.

O’Brien provided him with an off-duty number; the remainder of the memorandum remained

unchanged from the June 14, 2019 memorandum. 99

       Mr. O’Brien emailed Ms. Burns regarding Inspector Lawson’s July 22 memorandum,

claiming Inspector Lawson provided inaccurate fare evasion apprehension statistics. 100 Ms. Burns

notified Inspector Lawson of Mr. O’Brien’s disagreement. 101 Inspector Lawson informed Ms.



                                                 10
        Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 11 of 35




Burns the statistics he cited in his memorandum came directly from the Department’s record

management system and provided the spreadsheet supplying the data. 102 Ms. Burns emailed Chief

Nestel and Stephanie Deiger, SEPTA’s Assistant General Manager, on October 7, 2019, attaching

a memorandum recommending SEPTA uphold Mr. O’Brien’s PIP. 103 Chief Nestel agreed with

Ms. Burns’ recommendation. 104

                     Mr. O’Brien’s conduct during his placement on a PIP.

       Inspector Lawson met with Mr. O’Brien on a bi-monthly basis during his PIP placement. 105

Inspector Lawson and Mr. O’Brien discussed Mr. O’Brien’s progress in the problem areas

identified in the PIP and ways to continue improving. 106

       A Police Board of Inquiry issued Mr. O’Brien discipline on May 29, 2019 for an alleged

failure to gather information about, and terminate, an almost ten-minute vehicle pursuit by another

lieutenant while Mr. O’Brien had Watch Command duty. 107 Mr. O’Brien received a one day

suspension without pay due to his resulting policy violations. 108 Mr. O’Brien appealed the one day

suspension. 109 SEPTA assigned Inspector Jahlee Hatchett to investigate the discipline. 110 Inspector

Hatchett denied Mr. O’Brien’s appeal. 111

       Chief Nestel emailed Inspector Lawson and Captain Reynolds about Mr. O’Brien’s

performance on July 3, 2019. 112 Chief Nestel wrote, in relevant part, “I don’t know how [Mr.

O’Brien] has been doing on his PIP, but he is on his A game tonight…His performance tonight

was worth mentioning.” 113 Mr. O’Brien took a leave of absence from SEPTA from August 14,

2019 until August 27, 2019. 114

       A Police Board of Inquiry again disciplined Mr. O’Brien on August 22, 2019 in connection

with his alleged failure to properly respond to a shooting of two individuals. 115 SEPTA issued Mr.




                                                 11
         Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 12 of 35




O’Brien a three-day suspension in connection with the incident. 116 Mr. O’Brien appealed the

discipline. 117 SEPTA did not resolve this appeal before Mr. O’Brien retired from his position. 118

          SEPTA extends Mr. O’Brien’s placement on a PIP and Mr. O’Brien retires.

        Inspector Lawson issued Mr. O’Brien a memorandum on September 6, 2019, extending

Mr. O’Brien’s PIP until October 31, 2019. 119 Inspector Lawson outlined five shortcomings Mr.

O’Brien exhibited during his PIP: (1) failing to improve low fare evasion apprehension rates; (2)

failing to address a direct report who did not complete paperwork in a timely manner; (3) remaining

disengaged by failing to properly supervise and lead; (4) submitting inadequate paperwork; and

(5) permitting subordinates to take vacation at the same time as him, leaving the district without

any supervisors. 120 Inspector Lawson ended his memorandum to Mr. O’Brien by stating, “I remain

confident in your ability to turn this around.” 121

        Mr. O’Brien applied to retire four days after Inspector Lawson’s memorandum but

effective November 1, 2019. 122 Mr. O’Brien took another leave of absence in late September 2019

until his retirement. 123

        Mr. O’Brien filed another Charge of Discrimination with the EEOC on January 30, 2020

alleging age discrimination and retaliation. 124 He cross-filed with the Pennsylvania Human

Relations Commission.125 The EEOC issued a Dismissal and Notice of Rights on September 2,

2020. 126 Mr. O’Brien timely sued SEPTA on November 23, 2020 alleging unlawful discrimination

and retaliation under the Age Discrimination in Employment Act and the Pennsylvania Human

Rights Act. 127    He claimed, among other things, SEPTA began inaccurately reporting his

performance and subjecting him to discipline to force him to retire. For example, he alleged his

superiors at SEPTA commented on establishing a mandatory retirement age, stated their intent to

replace older lieutenants with younger ones, and placed him on a PIP based due to performance



                                                  12
        Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 13 of 35




deficiencies he disputed. He further alleges SEPTA continued to engage in adverse actions because

he complained of age discrimination.

II.    Analysis

       SEPTA moves for summary judgment following discovery. 128 It argues Mr. O’Brien fails

to establish a prima facie case of retaliation or discrimination based on age and, even if he satisfies

a prima facie case, he cannot show pretext. 129 Mr. O’Brien responds there is evidence in the record

of a prima facie case of retaliation based on age and there are material facts in dispute as to whether

SEPTA’s reasons for discipline are pretext for age discrimination.

       But Mr. O’Brien’s “evidence” is his allegations. He offers no outside basis other than his

say-so. Our careful review of the record confirms Mr. O’Brien fails to adduce genuine disputes of

material fact with respect to his discrimination and retaliation claims. He fails to establish a prima

facie case of discrimination and, even assuming he does, he fails to establish pretext. He fails to

show a temporal connection between his age discrimination complaints and the discipline,

resulting performance plan, and eventual departure as an employee. We grant summary judgment

in favor of SEPTA on Mr. O’Brien’s age discrimination and retaliation claims.

       A.      We grant summary judgment on Mr. O’Brien’s age discrimination claim.

       Mr. O’Brien initially claims SEPTA discriminated against him based on his age by falsely

subjecting him to discipline, leading to his constructive discharge. He alleges, for example, SEPTA

misrepresented his performance on his PIP and elsewhere “as a pretext for age discrimination” and

“with [the] intent to terminate [him] or force [him] to retire.” 130 He further alleges, among other

things, his superiors made remarks about establishing a mandatory retirement age and that SEPTA

began replacing older lieutenants with younger ones. 131




                                                  13
        Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 14 of 35




        We apply the three-part framework of McDonnell Douglas 132 to Mr. O’Brien’s age

discrimination claim. 133 Under this framework, Mr. O’Brien must first establish a prima facie case

of discrimination which requires Mr. O’Brien show (1) he is forty years of age or older; (2) he

suffered an adverse employment action; (3) he is qualified for the position; and (4) he was replaced

by another employee sufficiently younger to support an inference of discrimination. 134 “To

establish a prima facie case at summary judgment, ‘the evidence must be sufficient to convince a

reasonable factfinder to find all of the elements of [the] prima facie case.’” 135

        If Mr. O’Brien establishes a prima facie case of age discrimination, the burden shifts to

SEPTA to show a legitimate, non-discriminatory reason for its adverse employment action. 136 If

SEPTA meets its burden, the burden shifts back to Mr. O’Brien to show SEPTA’s proffered reason

is pretext. 137 At the summary judgment stage, Mr. O’Brien can show pretext in one of two ways:

(1) he “may point to evidence in the record that would cause a reasonable juror to disbelieve

[SEPTA’s] articulated legitimate non-discriminatory reason, thereby creating a genuine dispute of

material fact as to the credibility of that reason”; or (2) “by pointing to evidence that indicates that

[SEPTA] acted with discriminatory animus.” 138 Mr. O’Brien must show age was the “but-for”

cause for SEPTA’s adverse employment action.” 139

        SEPTA concedes Mr. O’Brien can establish the first, third, and fourth elements of a prima

facie case of age discrimination but argues Mr. O’Brien fails to show he suffered an adverse

employment action. Even assuming Mr. O’Brien establishes a prima facie case, SEPTA argues his

claim fails because he cannot show its legitimate, non-discriminatory reasons for its adverse

actions were a pretext for discrimination. Mr. O’Brien argues he suffered an adverse employment

action because SEPTA constructively discharged him. He further argues he raises a genuine

dispute of material fact as to pretext precluding summary judgment. 140



                                                  14
        Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 15 of 35




       We agree with SEPTA and grant summary judgment on Mr. O’Brien’s discrimination

claim. Mr. O’Brien does not adduce evidence he suffered an adverse employment action based on

the September 6,2019 extension of his Performance Improvement Plan and, even assuming he

does, he fails to establish SEPTA’s reasons for extending his Performance Improvement Plan are

pretext for age discrimination animus.

                  1.   Mr. O’Brien fails to establish a prima facie case of age discrimination
                       because he did not suffer an adverse employment action.

       SEPTA first argues Mr. O’Brien fails to establish a prima facie case of discrimination

because he voluntarily retired, and placement on a PIP alone cannot constitute an adverse

employment action. Mr. O’Brien concedes placement on a PIP alone is not an adverse employment

action but argues the PIP and its subsequent extension, especially when considered with his

previous disciplines, “would advance [him] along SEPTA’s progressive discipline path to

termination, effectively making it…a ‘threat of discharge.’” 141 He further argues he “identified a

months-long pattern of criticisms based on varying standards of performance never before

demanded of him,” which would allow a reasonable juror to find he was constructively

discharged. 142

       To demonstrate an adverse employment action, Mr. O’Brien must demonstrate “a

significant change in employment status, such as hiring, firing, failing to promote, reassignment

with significantly different responsibilities, or a decision causing a significant change in

benefits.” 143 An employee’s voluntary retirement or resignation does not constitute an adverse

employment action unless the employee can demonstrate he was constructively discharged. 144

“Constructive discharge occurs when an employer knowingly permit[s] conditions of

discrimination in employment so intolerable that a reasonable person subject to them would

resign.” 145 “[I]ntolerability…is assessed by the objective standard of whether a reasonable person

                                                15
        Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 16 of 35




in the employee’s position would have felt compelled to resign – that is, whether he would have

had no choice but to resign.” 146 Our Court of Appeals has identified several factors which may

indicate constructive discharge: “(1) threat of discharge; (2) suggesting or encouraging resignation;

(3) a demotion or reduction of pay or benefits; (4) involuntary transfer to a less desirable position;

(5) alteration of job responsibilities; and (6) unsatisfactory job evaluations.” 147

        Mr. O’Brien fails to raise a genuine dispute of material fact as to whether SEPTA

constructively discharged him. Mr. O’Brien fails to demonstrate SEPTA made the conditions of

his employment so intolerable that a reasonable person subject to them would feel compelled to

resign. He disputes the accuracy of the data SEPTA used in evaluating his performance, including

his fare evasion apprehension rates and absenteeism, but fails to provide evidence – besides his

unsupported assertions – to support his position. He further fails to address various other

performance deficiencies cited by SEPTA in the PIP and other discipline, such as his failure to

submit paperwork in a timely manner.

        Even assuming he could demonstrate SEPTA falsified these performance metrics, Mr.

O’Brien fails to show SEPTA subjected him to adverse actions from which we could infer

constructive discharge. SEPTA issued Mr. O’Brien discipline and allowed him to appeal these

disciplines. SEPTA further placed Mr. O’Brien on a PIP and later extended his placement on the

PIP when Mr. O’Brien failed to markedly improve. Our Court of Appeals has held placement on

a PIP does not qualify as an adverse employment action absent accompanying adverse changes in

the conditions of employment because “far from working a change in employment status, a PIP is

a method of conveying to an employee the ways in which that employee can better perform their

duties that he or she already has.” 148 Mr. O’Brien fails to adduce evidence of accompanying

adverse changes to his employment. He does not demonstrate SEPTA demoted him, encouraged



                                                  16
         Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 17 of 35




him to retire, threatened to discharge him, or otherwise adversely affected his employment. The

evidence conversely shows SEPTA repeatedly attempted to assist and encourage Mr. O’Brien to

get back on track. We cannot find genuine issues of material fact allowing the jury to consider

whether SEPTA constructively discharged Mr. O’Brien.

                  2.   Even assuming Mr. O’Brien can show constructive discharge, Mr.
                       O’Brien’s discrimination claim fails because he cannot establish
                       pretext.

        Even assuming we could find disputed fact issues as to constructive discharge, we would

then apply the next step of the McDonnell Douglas framework shifting the burden of production

shifts to SEPTA to articulate a legitimate, non-discriminatory reason for the adverse employment

action. 149 SEPTA can meet this “relatively light” burden by “provid[ing] evidence, which, if true,

would permit a conclusion that it took the adverse employment action for a non-discriminatory

reason.” 150 SEPTA “need not prove that the articulated reason actually motivated its conduct” at

this stage. 151

        SEPTA meets this burden. “Courts within this district have routinely accepted evidence of

a plaintiff’s failure to meet expected performance goals, in addition to poor work performance, as

facially legitimate-non-discriminatory reasons for adverse employment decisions.” 152 SEPTA has

produced ample documentation of Mr. O’Brien’s continuing performance deficiencies, including

through (1) performance evaluations demonstrating low ratings in certain categories; (2) placement

on a PIP for issues relating to absenteeism, leadership, and communication; (3) disciplines for

various incidents investigated by police boards of inquiry; and (4) extension of his placement on a

PIP for failing to adequately address deficiencies. Mr. O’Brien does not dispute these events

occurred. SEPTA produced sufficient evidence of extending the PIP and discipline steps for

legitimate, non-discriminatory reasons. 153



                                                17
        Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 18 of 35




        The burden of production under the McDonnell Douglas framework then shifts back to Mr.

O’Brien to adduce evidence from which a factfinder could reasonably infer SEPTA’s proffered

justification is merely a pretext for discrimination. 154 To demonstrate pretext, Mr. O’Brien “must

point to some evidence, direct or circumstantial, from which a factfinder could reasonably either

(1) disbelieve the employer’s articulated legitimate reasons; or (2) believe that an invidious

discriminatory reason was more likely than not a motivating or determinative cause of the

employer’s action.” 155

        As to the first method of establishing pretext, Mr. O’Brien’s evidence, if it relates to the

credibility of the employer’s proffered justification, “must demonstrate such weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in the employer’s proffered

legitimate reasons for its action that a reasonable factfinder could rationally find them ‘unworthy

of credence.’” 156 He “cannot simply show that the employer’s decision was wrong or mistaken,

since the factual dispute at issue is whether discriminatory animus motivated the employer, not

whether the employer is wise, shrewd, prudent, or competent.” 157 And “where an employer relies

on particular criticisms for the adverse employment action, ‘the issue is not whether the []

criticisms of [the plaintiff] were substantial or valid….[T]he question is whether [the employer]

believed those criticism to be accurate and relied upon them.’” 158 An employee’s mere

disagreement with his employer’s evaluation of him cannot prove pretext. 159 An employee must

instead present “‘evidence contradicting the core facts put forward by the employer as the

legitimate reason for its decision.’” 160

        SEPTA argues Mr. O’Brien fails to prove pretext under the first method because, at most,

the evidence indisputably shows he disagreed with SEPTA’s evaluation of metrics like his fare

evasion apprehension rates and absenteeism. SEPTA further argues Mr. O’Brien cannot prove



                                                18
         Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 19 of 35




pretext because independent police boards of inquiry issued Mr. O’Brien’s 2019 disciplines and

disinterested third-parties also handled Mr. O’Brien’s appeals of his placement on a PIP and

discipline. We agree.

        Judge Baylson’s decision in Cridland v. Kmart Corporation is instructive. 161 In Cridland,

a Kmart store manager brought an age discrimination claim against Kmart after it terminated him

for alleged poor performance. 162 Kmart moved for summary judgment, arguing the manager failed

to establish the reason for his termination was pretextual. 163 Judge Baylson agreed, explaining

Kmart adduced evidence three of the manager’s superiors found his performance to be deficient,

two district managers placed him on a PIP, he received multiple disciplines, and his store failed to

be certified on multiple dates. 164 Judge Baylson further explained the “[manager] submitted no

evidence refuting these ‘core facts’ of Kmart’s dissatisfaction – no evidence that [the manager]

received positive reviews, no evidence that he was showing signs of consistent improvement, and

no evidence that he was managing his store according to the company’s expectations.” 165 And

while the manager testified his superiors exaggerated his deficiencies because Kmart wanted to

get rid of him due to his age, he failed to present any concrete evidence supporting that

allegation. 166

        In Robinson v. Mondelez International, Inc., Judge Pratter similarly granted summary

judgment to an employer on an age discrimination claim where the employee, a sales

representative, failed to cite record evidence demonstrating the employer’s legitimate reasons for

his termination – including documented performance issues including poor sales, out of stock

items, unacceptable and light shelf conditions, and poor communication with store management –

were a pretext for discrimination. 167 The employee argued, among other things, he received praise

for his performance the year before his termination and his sales numbers were on target in the



                                                19
        Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 20 of 35




final few months of his employment. 168 Judge Pratter rejected these arguments, explaining pretext

cannot be established simply because the employee received some positive evaluations. 169 Judge

Pratter further explained the employee “does not provide any evidence that the litany of complaints

that [the employer] had with his performance were unfounded, and it is clear that sales numbers

were not the only concern that [the employer] had with [his] performance.” 170 The employee

further cited to statements made by his supervisors asking him if he planned to retire, which he

claimed showed age bias. 171 Judge Pratter stated those comments could not overcome the

employer’s legitimate reasons for his employment because they were made outside of the context

of the decision-making process and were “innocuous on their face.” 172

       Like the employees in Cridland and Robinson, Mr. O’Brien fails to adduce evidence

refuting or contradicting SEPTA’s evaluation of his performance. He disagrees with certain

metrics used by SEPTA, like the fare evasion apprehension statistics and absenteeism data, but

does not support his disputes with concrete evidence, nor do his disputes go to the core facts of the

deficiencies. For example, he disputed his absenteeism issues – which included a documented

pattern of extending time off by taking sick leave either directly before or after regularly scheduled

days off and personal days – by stating he was under a doctor’s care for a medical issue but not

addressing the issue of combining sick leave with other days off, which implicated a SAM policy.

He also disputed the documented fare evasion apprehension rate deficiencies by stating, without

any evidence, the rate improved under his tenure; he crucially failed to undermine the statistics

from his district or others with any evidence of his own. And like the sales representative in

Robinson, he wholly fails to address other documented deficiencies and disciplines investigated

and reviewed by several SEPTA employees. He speculates SEPTA exaggerated his deficiencies




                                                 20
        Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 21 of 35




to fire him because of his age, but he fails to present evidence in support of this theory. He fails to

establish pretext by undermining SEPTA’s proffered reasons for its adverse action.

       To establish pretext under the second method, Mr. O’Brien must “present[] evidence ‘with

sufficient probative force’ so as to allow the factfinder to ‘conclude by a preponderance of the

evidence that age was a motivating or determinative factor.’” 173 Mr. O’Brien can prove pretext

this way by pointing to evidence showing: “(1) the defendant previously discriminated against the

plaintiff; (2) the defendant discriminated against others within plaintiff’s protected class; or (3) the

defendant has treated similarly situated, substantially younger individuals more favorably.” 174 Mr.

O’Brien fails under this standard as well.

       Mr. O’Brien fails to provide evidence any of his superiors – including Captain Reynolds,

Inspector Lawson, and Chief Nestel – previously discriminated against him based on his age. He

alleges his superiors made a few age-based remarks, including by asking him about retirement or

expressing an interest at a training in establishing a mandatory retirement age for SEPTA police

officers. Even assuming these allegations are true, such statements are insufficient to support a

discrimination claim against SEPTA. 175 Mr. O’Brien also fails to adduce any evidence SEPTA

discriminated against other employees based on age or treated younger, similarly situated

employees more favorably. He does not cite to any deposition testimony or affidavit from co-

workers. He only provides unsupported assertions SEPTA began hiring younger lieutenants. Mr.

O’Brien cannot prove pretext with these bare-boned, unsupported theories. 176

       In sum, we grant summary judgment on Mr. O’Brien’s discrimination claim under the

ADEA because he fails to prove he was constructively discharged and, even if he did, he fails to

prove SEPTA’s legitimate, non-discriminatory reasons for its adverse action were pretextual.




                                                  21
        Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 22 of 35




       B.      We grant summary judgment on Mr. O’Brien’s retaliation claim.

       Mr. O’Brien claims SEPTA retaliated against him by improperly subjecting him to

discipline – which ultimately led to his constructive discharge – because he complained of age

discrimination. SEPTA argues Mr. O’Brien fails to establish a prima facie case of retaliation

because he cannot show a causal connection between his protected activity and any of SEPTA’s

adverse actions. 177 Even assuming Mr. O’Brien could establish a prima facie case of retaliation,

SEPTA argues Mr. O’Brien’s claim fails because he cannot show SEPTA’s legitimate, non-

discriminatory reasons for taking any action were a pretext for retaliation. We agree.

       To establish a prima facie case of retaliation under the McDonnell Douglas framework,

Mr. O’Brien must demonstrate (1) he engaged in protected activity; (2) SEPTA took adverse action

against him; and (3) a causal link exists between the protected activity and SEPTA’s adverse

action. 178 A causal link can be established in two ways. First, “[w]here the temporal proximity

between the protected activity and the adverse action is unusually suggestive, it is sufficient

standing alone to create an inference of causality and defeat summary judgment.” 179 Alternatively,

even if no temporal proximity exists, we must determine “whether the proffered evidence, looked

at as a whole, may suffice to raise the inference.” 180 “This can include an ‘intervening pattern of

antagonism’ between the protected activity and the adverse action that is ‘so strong that it

[overcomes] the lack of temporal proximity.’” 181

       SEPTA argues Mr. O’Brien fails to establish a causal link between adverse actions and his

protected activity because (1) the decision to place Mr. O’Brien on a PIP and the investigation

leading to his first discipline in 2019 began before Mr. O’Brien engaged in any protected activities

and (2) alleged adverse actions occurring after the protected activities did not have unusually

suggestive temporal proximity or any other evidence of antagonism to support any alleged causal



                                                22
        Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 23 of 35




connection. Mr. O’Brien argues the adverse actions supporting the retaliation claim occurred in

July and September 2019 – when Inspector Lawson extended Mr. O’Brien’s PIP – after Chief

Nestel and SEPTA learned of Mr. O’Brien’s April 2019 complaint. We agree with SEPTA.

       Mr. O’Brien fails to establish a causal link between his complaints and SEPTA’s alleged

adverse actions. As SEPTA points out (and Mr. O’Brien admits), Inspector Lawson informed Mr.

O’Brien of SEPTA’s decision to place him on a PIP on April 11, 2019, nine days before he first

complained of age discrimination to Chief Nestel. Mr. O’Brien also admits he had been questioned

about his May 2019 discipline before he filed any of his complaints. Our Court of Appeals “has

declined to infer…a causal link where an employee’s negative performance evaluations predate[s]

any protected activity.” 182 In Verma, our Court of Appeals affirmed summary judgment in favor

of an employer on a Title VII retaliation claim where the employee received negative performance

evaluations from her supervisors and had various conflicts with her supervisors months before she

initiated any complaints against her employer. 183 As in Verma, the evidence shows SEPTA

initiated performance obligations upon Mr. O’Brien before he complained of age discrimination,

internally or otherwise. This timeline undermines an inference of a causal connection between Mr.

O’Brien’s complaints and SEPTA’s alleged adverse actions, especially as to its implementation of

the PIP or May 2019 discipline.

       Mr. O’Brien similarly fails to adduce evidence from which a reasonable juror could find a

causal connection between his complaints and alleged adverse actions occurring after these

complaints. After Mr. O’Brien engaged in protected activity in late April 2019, SEPTA issued

discipline in late August 2019 and then extended his placement on the PIP on September 6, 2019,

over four months after the complaints. Courts in our Circuit consistently find an employee cannot

establish a causal connection through temporal proximity where an adverse action does not occur



                                               23
        Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 24 of 35




for several months after protected activity. 184 Consistent with this reasoning, we cannot infer a

causal connection sufficient to support a retaliation claim based on temporal proximity alone.

       Nor does Mr. O’Brien adduce evidence of a pattern of antagonism or other circumstantial

evidence of a retaliatory motive during these intervening four months which could overcome this

lack of temporal proximity. To establish a causal connection at the summary judgment stage, Mr.

O’Brien must point to specific acts of antagonism or adduce evidence of inconsistent reasons given

by SEPTA for its adverse actions. 185 Mr. O’Brien cites no such evidence. The evidence instead

shows SEPTA continued to try to rehabilitate Mr. O’Brien rather than disparage or antagonize

him. Inspector Lawson’s explained in his September 6, 2019 memorandum, for example, he

“remain[ed] confident in [Mr. O’Brien’s] ability to turn this around” and further stated he saw

improvement in Mr. O’Brien’s ability to direct his work force over police radio and his

absenteeism. Chief Nestel further noted in a July 3, 2019 email to Inspector Lawson and Captain

Reynolds that Mr. O’Brien was “on his A game” that day and thought this good performance “was

worth mentioning.” Mr. O’Brien also cannot point to any evidence – besides his unsupported

assertions – demonstrating inconsistent reasons given by SEPTA as to its extension of his

placement on the PIP or any other issuance of discipline.

       Even assuming Mr. O’Brien established a causal connection between his protected activity

and SEPTA’s alleged adverse action, he fails to raise a genuine dispute of material fact as to

SEPTA’s motivation for its action. As previously discussed, Mr. O’Brien fails to show SEPTA’s

articulated legitimate non-discriminatory reason for its adverse action was a pretext for

discrimination.




                                               24
             Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 25 of 35




III.        Conclusion

            We grant summary judgment to SEPTA on Mr. O’Brien’s age discrimination and

retaliation claims, as well as a largely unplead and abandoned claim of a hostile work environment

based on age.


1
  Our Policies require a Statement of Undisputed Material Facts (“SUMF”) and an appendix in
support of summary judgment. SEPTA filed its Motion and brief in support of summary judgment
and SUMF at ECF Doc. No. 14. Mr. O’Brien responded to the Motion at ECF Doc. No. 17. SEPTA
filed an Appendix at ECF Doc. No. 14-3. References to SEPTA’s Appendix are by the Bates
numbers in the Appendix, for example “a001.” Mr. O’Brien filed a supplemental appendix at ECF
Doc. No. 16-1. We cite to his appendix using its ECF number and corresponding pagination.
2
    a044-a046, a245.
3
    a046.
4
    Id.
5
    Id.
6
    a055-a066.
7
    a047-a048.
8
    a048.
9
    a049.
10
     a050.
11
     a081-a084.
12
     a047.
13
     a068.
14
     a069-a070; a246.
15
     a071-a072.
16
     a072-a073.



                                               25
             Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 26 of 35




17
     a074.
18
     a074-a075.
19
     a076.
20
     a068.
21
     a069.
22
     a254
23
     a087.
24
     a087.
25
     a261-a262.
26
     a261.
27
     Id.
28
     Id.
29
     Id.
30
     a261-a262.
31
     a092.
32
     a279.
33
     a279.
34
     a273-a278.
35
     a274-a275.
36
     a275.
37
     Id.
38
     a274.
39
     a263.


                                           26
             Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 27 of 35




40
     a263-a264.
41
     a264.
42
     a265.
43
     a275.
44
     Id.
45
  a276. Mr. O’Brien also alleged Captain Reynolds issued his November 2017 discipline without
giving him an opportunity to respond. Id. He made these allegations before Captain Jones
withdrew his November 2017 discipline on January 31, 2018.
46
     a102, a280.
47
     a103.
48
     a267.
49
     Id.
50
     a267-a268.
51
     a050-a052.
52
     a051.
53
     a239.
54
     a053.
55
     a053-a054.
56
     a239.
57
     a114-a115.
58
     a295.
59
     Id.
60
     a150.
61
     a4, a24, a115.


                                             27
             Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 28 of 35




62
     Id.
63
     a300.
64
     a301.
65
     Id.
66
     a302.
67
     Id.
68
     a304-a305.
69
     a304.
70
     a305.
71
     a310.
72
     Id.
73
     a312-a317.
74
     a127.
75
     a312-a317.
76
     a315-a316.
77
     a319.
78
     a116, a118; a320.
79
     a320-a324.
80
     a320-a321.
81
     a321.
82
     Id.
83
     a321-a322.
84
     a322.
85
     a323.
                                           28
             Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 29 of 35




86
     a127-a128.
87
     a328.
88
     a329.
89
     Id.
90
     a326-a327.
91
     a326.
92
     Id.
93
     a327.
94
     a337.
95
     a338.
96
     Id.
97
     a340-342.
98
     a341-a342.
99
     a347-a352, a354.
100
      a353.
101
      a352-a353.
102
      a352; a343-a345.
103
      a363-a366.
104
      a363.
105
      a330-a334.
106
      Id.
107
      a335-a336.
108
      a336.


                                           29
            Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 30 of 35




109
      a339.
110
      a351.
111
      a361-a362.
112
      a346.
113
      Id.
114
      a079-a080.
115
      a356.
116
      Id.
117
      a357.
118
      a150.
119
      a358-a359.
120
      a358-a359.
121
      a359.
122
      a360.
123
      a080.
124
      a035-a037.
125
      a035.
126
      a038.
127
      ECF Doc. No. 1.
128
   Summary judgment is proper when “the movant shows that there is no genuine issue as to any
material fact and that the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ.
P. 56(a). “Material facts are those ‘that could affect the outcome’ of the proceeding, and ‘a dispute
about a material fact is ‘genuine’ if the evidence is sufficient to permit a reasonable jury to return
a verdict for the non-moving party.’” Pearson v. Prison Health Serv., 850 F.3d 526, 534 (3d Cir.
2017) (quoting Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir. 2011)). On a motion for summary
judgment, “we view the facts and draw all reasonable inferences in the light most favorable to the
nonmovant.” Pearson, 850 F.3d at 533-34 (3d Cir. 2017) (citing Scott v. Harris, 550 U.S. 372, 378
(2007)). “The party seeking summary judgment ‘has the burden of demonstrating that the
                                                  30
           Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 31 of 35




evidentiary record presents no genuine issue of material fact.’” Parkell v. Danberg, 833 F.3d 313,
323 (3d Cir. 2016) (quoting Willis v. UPMC Children’s Hosp. of Pittsburgh, 808 F.3d 638, 643
(3d Cir. 2015)). If the movant carries its burden, “the nonmoving party must identify facts in the
record that would enable them to make a sufficient showing on essential elements of their case for
which they have the burden of proof.” Willis, 808 F.3d at 643 (citing Celotex Corp. v. Catrett, 477
U.S. 317, 323 (1986)). “If, after adequate time for discovery, the nonmoving party has not met its
burden, pursuant to Federal Rule of Civil Procedure 56, the court must enter summary judgment
against the nonmoving party.” Willis, 808 F.3d at 643 (citing Celotex Corp., 477 U.S. at 322-323).
129
    ECF Doc. No. 14. SEPTA also moves for summary judgment on a hostile work environment
claim “[a]lthough not specifically pleaded in the Complaint….” ECF Doc. No. 14-1 at 27. Mr.
O’Brien does not respond to SEPTA’s arguments as to this claim. To prevail on a hostile work
environment claim under the ADEA, Mr. O’Brien must show: “(1) he suffered intentional
discrimination because of his age; (2) the harassment was severe or pervasive; (3) the harassment
detrimentally affected him; (4) the harassment would detrimentally affect a reasonable person in
that position; and (5) respondeat superior liability.” Howell v. Millersville Univ. of Pennsylvania,
283 F. Supp. 3d 309, 332 (E.D. Pa. 2017) (citing Jensen v. Potter, 435 F.3d 444, 449 (3d Cir.
2006)). To determine whether harassment is severe or pervasive, courts look to “the frequency of
the discriminatory conduct; its severity; whether it is physically threatening or humiliating or a
mere offensive utterance; and whether it unreasonably interferes with the employee’s work
performance.” Id. at 333 (quoting Whitesell v. Dobson Commc’n, 353 F. App’x 715, 717 (3d Cir.
2009)). Mr. O’Brien cannot establish a hostile work environment claim because he has not adduced
evidence he suffered intentional discrimination because of his age or that it was severe or
pervasive. Mr. O’Brien can only point to one general age-based remark regarding a retirement age
for police officers. Mr. O’Brien cannot show SEPTA’s other alleged conduct towards Mr. O’Brien
– including his performance reviews and placement on a performance improvement plan – had
anything to do with his age. Mr. O’Brien cannot sustain a hostile work environment claim at this
stage without such evidence. See id. at 332-33 (granting summary judgment to an employer on a
hostile work environment claim where the employee failed to produce evidence “other than a
handful of isolated statements by Defendants and the conjecture of [other employees] that any
adverse treatment they suffered was because of their age”).
130
      ECF Doc. No. 1 ¶¶ 28-29.
131
      Id. ¶¶ 22, 32.
132
      McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
133
      Willis v. UPMC Child. Hosp. of Pittsburgh, 808 F.3d 638, 644 (3d Cir. 2015)
134
      Id. (citing Burton v. Teleflex Inc., 707 F.3d 417, 426 (3d Cir. 2013)).
135
      Burton, 707 F.3d at 426 (quoting Duffy v. Paper Magic Grp., 265 F.3d 163, 167 (3d Cir. 2001)).
136
   Vaughn v. Boeing Co., 733 F. App’x 617, 622 (3d Cir. 2018) (citing McDonnell Douglas, 411
U.S. at 802).

                                                   31
           Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 32 of 35




137
      Id. (citing McDonnell Douglas, 411 U.S. at 804).
138
      Burton, 707 F.3d at 430-31 (citing Fuentes v. Perksie, 32 F.3d 759, 764 (3d Cir. 1994)).
139
      Willis, 808 F.3d at 644 (citing Gross v. FBL Fin. Servs. Inc., 557 U.S. 167, 177-78 (2009)).
140
   Mr. O’Brien asserts these arguments with respect to his retaliation claim but we apply them to
his discrimination claim as well.
141
      ECF Doc. No. 17 at 6.
142
      Id. at 6-8.
143
   Swain v. City of Vineland, 457 F. App’x 107, 110 (3d Cir. 2012) (quoting Burlington Indus.,
Inc. v. Ellerth, 524 U.S. 742, 761 (1998)).
144
   Gunn v. On the Border Acquisitions, LLC, 298 F. Supp. 3d 811, 823 (E.D. Pa. 2018) (citing
Larochelle v. Wilmac Corp., 210 F. Supp. 3d 658, 705 (E.D. Pa. 2016)).
145
  Embrico v. U.S. Steel Corp., 245 F. App’x 184, 187 (3d Cir. 2007) (quoting Spencer v. Wal-
Mart Stores, Inc., 469 F.3d 311, 317 n.4 (3d Cir. 2006)).
146
      Id. (quoting Connors v. Chrysler Fin. Corp., 160 F.3d 971, 976 (3d Cir. 1998)).
147
    Lebofsky v. City of Philadelphia, 394 F. App’x 935, 939 (3d Cir. 2010) (citing Clowes v.
Allegheny Valley Hosp., 991 F.2d 1159, 1161 (3d Cir. 1993)).
148
      Reynolds v. Dep’t. of Army, 439 F. App’x 150, 154-55 (3d Cir. 2011).
149
      Burton, 707 F.3d at 426 (citations omitted).
150
      Id. (citations and quotations omitted).
151
      Id. (quoting Shellenberger v. Summit Bancorp, Inc., 318 F.3d 183, 189 (3d Cir. 2003)).
152
   DeCicco v. Mid-Atlantic Healthcare, Inc., 275 F. Supp. 3d 546, 555 (E.D. Pa. 2017) (collecting
cases).
153
     Id. at 556 (concluding employer produced sufficient evidence of a legitimate non-
discriminatory reason for an employee’s termination where the employee did not dispute he,
among other things, was placed on multiple performance action plans and received various other
oral and written warnings during his employment).
154
      Burton, 707 F.3d at 427 (citations omitted).
155
      Id. (quoting Fuentes, 32 F.3d at 764).
                                                     32
            Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 33 of 35




156
   Fuentes, 32 F.3d at 765 (quoting Ezold v. Wolf, Block, Schorr & Solis-Cohen, 983 F.2d 509,
531 (3d Cir. 1992)).
157
      Id. (citing Ezold, 983 F.2d at 531).
158
   DeCicco, 275 F. Supp. 3d at 557 (quoting Steward v. Sears Roebuck & Co., 231 F. App’x 201,
210 (3d Cir. 2007)).
159
      Id. (citing Farzan v. Vanguard Grp., Inc., 582 F. App’x 105, 108 (3d Cir. 2014)).
160
  McGrath v. Lumbermens Merch. Corp., 851 F. Supp. 2d 885, 860-61 (E.D. Pa. 2012) (quoting
Tomasso v. Boeing Co., 445 F.3d 702, 706 (3d Cir. 2006) (emphasis in original).
161
      929 F. Supp. 2d 377, 387-90 (E.D. Pa. 2013).
162
      Id. at 380-83.
163
      Id. at 387.
164
      Id. at 387-88.
165
      Id.
166
      Id. at 388.
167
    228 F. Supp. 3d 448, 454-55 (E.D. Pa. 2017); see also DeCicco, 275 F. Supp. 3d at 556-57
(granting summary judgment to an employer in an age discrimination because the employee failed
to contradict the employer’s legitimate reasons for his termination, including failing to meet the
requirements of his PIP, ongoing work performance, and unprofessional conduct in working
outside the scope of his position to launch an independent investigation of his supervisor’s
attendance record, by pointing to record evidence from which a reasonable fact finder could
conclude the employer’s legitimate reasons were “unworthy of credence”).
168
      Id. at 455.
169
      Id.
170
      Id.
171
      Id.
172
      Id.
173
   Willis, 808 F.3d at 645 (quoting Simpson v. Kay Jewelers, Div. of Sterling, Inc., 142 F.3d 639,
644-45 (3d Cir. 1998)).
174
      Id. (citing Simpson, 142 F.3d at 645).
                                                  33
           Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 34 of 35




175
    See Robinson, 228 F. Supp. 3d at 455; see also Salkovitz v. Pioneer Electronics (USA), Inc.,
188 F. App’x 90, 94 (3d Cir. 2006) (affirming grant of summary judgment to an employer in an
age discrimination case where the employee pointed to a handful of documented remarks about
his age and retirement plans which were not connected to his termination or to any discriminatory
motive).
176
   See id. at 649-50 (concluding a neonatal nurse failed to prove pretext under the second method
based on (1) one question from leadership about when she planned to retire; (2) the replacement
of experienced staff with inexperienced nurses; and (3) an unsupported assertion younger
employees were not reported or otherwise disciplined for using profanity).
177
   SEPTA, relying on its argument Mr. O’Brien cannot show he suffered an adverse employment
action, also argues Mr. O’Brien cannot show SEPTA took an adverse action against him and thus
cannot establish a prima facie case of retaliation. An adverse action in this context is broader and
has been defined as an action a reasonable employee would find “materially adverse” in that it
“might have dissuaded a reasonable worker from making or supporting a charge of
discrimination.” See Burlington N. and Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006). We
need not decide whether SEPTA’s actions constituted adverse employment actions in this context
because, even if they did, there is no causal connection between his complaints about age
discrimination and these alleged adverse actions.
178
   Daniels v. Sch. Dist. of Phila., 982 F. Supp. 2d 462, 482 (E.D. Pa. Nov. 7, 2013) (citing
Kachmar v. SunGard Data Sys., Inc., 109 F. 3d 173, 177 (3d Cir. 1997)).
179
      Id. at 483 (quoting LeBoon v. Lancaster Jewish Cmty. Ctr., 503 F.3d 217, 232 (3d Cir.2007)).
180
      Id. (quoting LeBoon, 503 F.3d at 232).
181
      Id. (citing Farell v. Planters Lifesavers Co., 206 F.3d 271, 280 (3d Cir. 2000)).
182
      Verma v. Univ. of Pennsylvania, 533 F. App’x 115, 119 (3d Cir. 2013) (citation omitted).
183
    Id.; see also Gairloch v. Pennsylvania State Univ., 84 F. Supp. 3d 407, 420 (M.D. Pa. 2015)
(granting summary judgment to employer on retaliation claim where employee admitted to poor
relations with his employer and had documented performance deficiencies before he engaged in
any protected activity).
184
   See, e.g., Leboon, 505 F.3d at 233 (“Although there is no bright line rule as to what constitutes
unduly suggestive temporal proximity, a gap of three months between the protected activity and
the adverse action, without more, cannot create an inference of causation and defeat summary
judgment.”); Gairloch, 84 F. Supp. 3d at 421 (concluding an employee failed to establish a prima
facie case of retaliation where six months passed between the employee’s protected activity and
the employer’s adverse action); Dooley, 2009 WL 179726, at *18 (“Plaintiff has not established a
causal relationship between implementation of the PIP and his complaint to the Human Resources
Department. The PIP was imposed some six months after Plaintiff sought the intercession of the
Human Resources Department. This passage of time dispels an inference of retaliatory
motivation.”).
                                               34
        Case 2:20-cv-05907-MAK Document 19 Filed 06/09/21 Page 35 of 35




185
    See Rubano v. Farrell Area Sch. Dist., 991 F. Supp.2d 678, 708-09 (W.D. Pa. 2014); see also
Robinson v. Southeastern Pennsylvania Transp. Auth., Red. Arrow Div., 982 F.2d 892, 895-96 (3d
Cir. 1993) (finding sufficient evidence of a causal link to support a retaliation claim where the
employer subjected the employee to a “constant barrage of written and verbal warnings…,
inaccurate point totalings, and disciplinary action, all of which occurred soon after [employee’s]
initial complaints and continued until his discharge”).




                                               35
